El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Al tiempo de su divorcio decretado por el Tribunal Superior de Caguas el 13 noviembre, 1959 por la causal de separación, el ahora demandado Miguel A. Pardo y la demandante Caridad Brea firmaron una estipulación (1) sobre alimentos post-divorcio y bienes que en cuanto con-cierne al presente recurso, dice:
1. El demandante Miguel A. Pardo pasará a la demandada Caridad Otilia Brea de Pardo, la suma de $75.00 semanales para los alimentos de ella, cuya suma es la misma que el demandante ha venido pasándole a la demandada desde hace mucho tiempo y está holgadamente dentro de sus medios económicos y la cual el demandante no podrá rebajar, ni soli-citar que sea reducida, durante la vida de la demandada.
2. El demandante Miguel A. Pardo tomará una póliza de vida por la suma de $25,000 figurando como única beneficia-ría la demandada Caridad Otilia Brea de Pardo, y durante la vida de la demandada el demandante no podrá cambiar dicha beneficiaría y vendrá obligado a pagar el importe total de las primas que devengue la aludida póliza, la cual se le entregará a la demandada tan pronto se expida.
3..
4. Las partes hacen constar que los únicos bienes ganan-ciales [2] existentes consisten en el mobiliario, instrumental y demás equipo existente en la “Clínica Dr. Pardo” que posee y explota el demandante en un edificio arrendado en la calle Rosario #223 de Santurce, pero que por y en consideración a los anteriores convenios acordados en esta estipulación, la demandada renuncia definitivamente a toda reclamación *220sobre la participación que a ella corresponde en esos bienes, excepto naturalmente el caso en que cualquiera de las obliga-ciones contraídas por el demandante bajo esta estipulación fuere incumplida.
El 22 septiembre, 1977 Caridad Brea dedujo demanda contra su ex-marido, doctor Pardo, y la esposa de éste, Irma Santana, reclamándoles pensiones alimenticias atrasadas desde 1965. Ella reside en New York hace años con su hija procreada en el matrimonio con el demandado; padece de arterioesclerosis y enfisema y en su protección la sala de instancia denegó por resolución de 12 septiembre, 1978 la solicitud de los cónyuges demandados para tomarle una deposición orientada hacia la investigación de su capacidad mental para consentir y promover esta litigación. En el transcurso del pleito, el co-demandado Pardo fue declarado incapaz por resolución del Tribunal Superior de 20 no-viembre, 1979, y puesto bajo la tutela de su actual esposa; y de otro lado, la demandante obtuvo embargo sin fianza, en aseguramiento de efectividad de sentencia por $62,677.99 de la casa de vivienda en Reparto “Rodríguez Erna”, Carolina.
El demandado le había pedido a su ex-esposa que lo relevara de la estipulación y rechazada su petición, el 19 enero, 1977 —ocho meses antes del inicio de la presente acción— presentó moción en la Sala de Caguas, suplicando al tribunal le relevara debido a su precaria condición, (3) sin más ingreso que una pensión de Seguro Social, de la cual es también beneficiaría la demandante; y otra moción en octu-bre de 1978, pidiendo que se le exima de mantener el seguro de vida acordado en la estipulación, por el mismo funda-mento de indigencia.
Formuló contestación a la demanda en la que niega que adeude alimentos a su ex-esposa, aduciendo como defensas que la demandante ha recibido del Seguro Social una suma *221mayor que la reclamada en la demanda; y que la acción alimenticia está total o parcialmente prescrita.
Fundada en falta de pago de la pensión alimenticia de $75 semanales desde enero de 1965, con excepción de $1,600 que remitió el demandado en fechas indeterminadas poste-riores a aquélla; y en la cancelación de la póliza el 24 noviembre, 1978 por agotamiento de dividendos y présta-mos acumulados, la demandante formuló moción de senten-cia sumaria que fue acogida, dictándose sentencia por la Sala de San Juan el 16 marzo, 1982 que desestimó la defensa de prescripción y el abono de $16,868.60 percibidos por la demandante del Seguro Social entre agosto de 1967 y septiembre de 1977 por razón de dependencia del asegurado doctor Pardo, y condenó tanto a éste como a la sociedad de gananciales constituida con su tutora Irma Santana, al pago de pensiones alimenticias atrasadas por un total de $65,675 más sus intereses computados desde la fecha en que debió pagarse cada plazo semanal; y a que obtengan nueva póliza de vida o garanticen el importe de la sentencia; (4) e impuso costas y $1,000 de honorarios de abogado. Recurrió la parte demandada y toda vez que tenemos un escrito de oposición de la recurrida, se facilita la decisión bajo la Regla 50 del Reglamento de este Tribunal.
Incidió la sala de instancia al desestimar la defensa de prescripción sobre el supuesto de que la estipulación de 1959 es un contrato de transacción que absorbió la obligación alimenticia quitándole a ésta su naturaleza original y convirtiéndola en obligación personal dineraria que tiene término de prescripción de 15 años provisto en el Art. 1864 Ce.
La estipulación acordada y aprobada por el tribunal no es contrato concebido y concertado exclusivamente por la autonomía de los contratantes y exigible como tal, *222sino sentencia que en el cáso de alimentos queda sujeta a reajuste, modificación y hasta abrogación, según varíen las necesidades del alimentista y los medios económicos del alimentante. En Roca v. Thomson, 77 D.P.R. 419, 432 (1954), declaramos que un tribunal no tiene necesariamente que respetar una estipulación que le prive de su poder y obli-gación de investigar los hechos y conceder remedios equita-tivos en el ejercicio de su discreción de acuerdo con los hechos reales. (5) Mucho menos le obliga una estipulación que en su devenir resulta contraria a la ley, pues previene el Núm. 2 del Art. 150 Ce. que cesará la obligación de dar alimentos “[Cjuando la fortuna del obligado a darlos se hubiere reducido hasta el extremo de no poder satisfacerlos sin desatender sus propias necesidades y las de su familia”. 31 L.P.R.A. see. 569.
El ordenamiento de prescripción de la obligación ali-mentaria aparece bajo el Art. 1866 Ce. (de igual texto que el 1.966 Ce. español) así:

Acciones que prescriben a los cinco años

Por el transcurso de cinco años prescriben las acciones para exigir el cumplimiento de las obligaciones siguientes:
1. La de pagar pensiones alimenticias.
2. La de satisfacer el precio de los arriendos, sean éstos de fincas rústicas o de fincas urbanas.
3. La de cualesquiera otros pagos que deban hacerse por años o en plazos más breves. 31 L.P.R.A. see. 5296.
Ya es aforismo de aceptación universal que aun cuando el derecho a alimentos es imprescriptible, la acción para reclamarlos está sujeta a prescripción. Hay un paralelismo entre la necesidad de alimentos, impuesta por exigencia diaria de la vida misma, y su reclamación por el alimentista, que es razón para que —perdida la contemporaneidad *223de la acción— surta efecto la prescripción extintiva. Puig Brutau (6) destaca la distinción entre el derecho unitario o global a pedir alimentos, que es imprescriptible, y el dere-cho a pedir el pago de cada una de las pensiones vencidas, que prescribe a los cinco años. El carácter prescriptible de la acción deriva del fundamento de la obligación, que es atender una necesidad actual del alimentista necesitado. “La regulación legal toma como base el criterio de que no se necesitan medios presentes para atender a la vida que ya ha transcurrido en el pasado”; (7) principio revelado en el Art. 147 Ce. al ordenarse que los alimentos no se abonarán sino desde la fecha en que se interponga la demanda. La índole de la obligación alimenticia, dice Manresa, (8) “. . . aconseja la reducción del término para la prescripción del derecho a reclamarla, pues no siendo debidos los alimentos, por regla general, más que en el caso de ser necesarios para la vida del alimentista, la ley presume que no los necesita para dicho fin aquel que deja transcurrir tanto tiempo sin pedir-los, demostrando así con sus actos que cuenta con otros medios distintos para atender a las necesidades de su sub-sistencia”.
La aplicación de la prescripción de cinco años en general a las prestaciones periódicas según Castán, “tiene la finalidad de evitar al deudor el quebranto y ruina que podría acarrearle la acumulación de rentas”. (9) El plazo del Art. 1866 estimula la actividad del acreedor, porque quien, necesitando alimentos para su subsistencia, si había de percibirlos en plazos relativamente cortos impuestos por la necesidad —y el plazo fijado en la estipulación fue de solo *224una semana— deja de percibirlos o exigirlos al vencimiento de cada uno de ellos, “prácticamente está demostrando con su inactividad que falta la razón de ser de la constitución del vínculo; que no son necesarias las pensiones o las rentas para los fines a que fueron establecidas”. (10)
En Puerto Rico se ha resuelto por implicación que el término de prescripción de 5 años ordenado en el Art. 1866 Ce. es aplicable a una acción sobre alimentos de hijo pre-viamente acordada en $20 mensuales entre demandante y demandado por convenio extrajudicial si el tribunal dio su aprobación a éste, incorporando a su decreto judicial dicho convenio. Hacemos alusión al carácter implícito de la adju-dicación porque este Tribunal rechazó la defensa de pres-cripción del Art. 1866 por el solo fundamento de que las pensiones dejadas de satisfacer por el demandado lo fueron después de iniciada la acción de la demandante. Rodríguez v. Morales, 72 D.P.R. 35, 41-42 (1951).
Únicamente deja de aplicarse el plazo prescriptivo del Art. 1866 cuando el deudor alimentante reconoce la deuda de pensiones vencidas e impagadas —aquí el demandado negó adeudar pensión alguna— produciéndose una novación de la que surge la obligación por pagos atrasados como una puramente contractual. La naturaleza de la acción ejercitada es lo que ha de servir de base para aplicación del citado Art. 1866. Su regla de prescripción es aplicable solo en las reclamaciones en que se trate de pago de pensiones atrasadas que hubiere derecho a reclamar por años o en plazos más breves.
. . . [Ajunque la deuda provenga de la obligación de pagar pensiones de alimentos o de la de satisfacer el precio de *225arrendamientos, o de la de hacer efectivos otros pagos reali-zables por anualidades o por plazos más cortos, si en vez de exigirse el importe independiente de dichos conceptos se acumula todo lo debido por cualquiera de dichos conceptos, y se reconoce por el deudor la deuda total, obligándose a satis-facer el débito a que ascienden, y a virtud de dicho reconoci-miento se entabla la reclamación, ésta pierde el peculiar carácter de la deuda, puesto que ha habido una nueva obli-gación que ha novado la primitiva, y el objeto de la demanda no es ya el pago de las pensiones, arriendos o débitos que motivaron el reconocimiento de deuda, sino la efectividad de la obligación contraída en dicho reconocimiento, y, en su vir-tud, la acción derivada de él para exigir el pago del débito reconocido en dicho acto tiene que tener la duración de todas las acciones personales. (Énfasis nuestro.) J. M. Manresa, Comentarios al Código Civil Español, 6ta ed. Madrid, Ed. Reus, 1973, T. 12, págs. 1206-1207.
Identificada como obligación alimenticia en la estipu-lación la que reclama la demandante, es de particular rele-vancia la expresión en Scaevola (11) al concurrir con Man-resa:
. . . [TJéngase en cuenta que este plazo quinquenal sólo ha de ser aplicable respecto de la obligación parcial o periódica así establecida, o sea económicamente identificada en la esti-pulación y en la exigencia, como nacida ésta del respectivo título de constitución. Por ello, y porque se altera el título ori-ginario en otro caso, se dice que no es este plazo, sino el general de quince años de artículo 1.964, el aplicable cuando, no habiéndose cumplido voluntaria ni ejecutivamente el pago de las pensiones, se reconoce el adeudo de todas o parte de ellas y se reclama el saldo resultante de la liquidación de la obli-gación total o parcial, porque en tal caso, según se lee en las sentencias de 26 de octubre de 1904 y 16 de mayo de 1942, lo que se trata aquí de hacer efectivo no es, prácticamente el pago de anualidades aisladas, sino la deuda contraída por vir-tud de ese reconocimiento. (Énfasis nuestro.) Q. M. Scaevola, Código Civil, Madrid, Ed. Reus, lima ed., 1965, T. 32, Vol. 2, pág. 837.
*226Es evidente que lo reclamado por la demandante es la'obligación de dar alimentos declarada en el Art. 147 Ce., que no ha sido liquidada ni mucho menos reconocida por el demandado y que por tanto no ha sufrido novación que altere su primitivo origen, resultando enteramente aplicable el plazo quinquenal del Art. 1866 y prescrita toda acción y derecho a reclamar más allá de los cinco años que precedieron a la radicación de la demanda.
Los beneficios de Seguro Social recibidos por la deman-dante, toda vez que presumiblemente se originan en cotiza-ciones a dicho sistema de retiro impuestas sobre el trabajo y esfuerzo personal del asegurado doctor Pardo, podrían sus-tituir las pensiones no prescritas. La sala de instancia deberá recibir prueba sobre la cuantía y periodo cubierto por las mismas y hacer una determinación sobre adecuación a los propósitos indicados. Asimismo deberá el Tribunal Superior hacer una determinación sobre vigencia o extin-ción de la obligación de mantener una póliza de seguro o la existencia de alternativa dentro de la realidad económica con la que ha de conjugarse, en último análisis, la decisión de los distintos aspectos de este caso.
La cuestión suscitada tiene acogida y adjudicación por primera vez en la jurisprudencia patria, y la propia recurrida a la pág. 12 de su escrito de oposición reconoce los méritos del planteamiento de prescripción, por lo que no puede tacharse de temeraria la conducta procesal del demandado, máxime cuando el curso de su defensa lo ha determinado su tutora bajo la delicada responsabilidad de su cargo. Cf. Morales Garay y. Roldán Coss, 110 D.P.R. 701 (1981); Rodríguez v. John Hancock Mutual Life, 110 D.P.R. 1 (1980).
La prescripción quinquenal dispondría de parte del caso y dejaría la acción revisora de este Tribunal limitada a modificación de la sentencia, pero ésta aparece cuestionada a partir de la declaración de incapacidad porque se ha dictado a la sombra de la petición irresuelta del incapaz para *227que se le exonere, por insolvencia, de la pensión alimenticia acordada hace 22 años. Este pleito no debe proseguir sin antes proveer a esta petición del incapaz. Al dejar sin resolver la referida petición sobre relevo de obligación ali-menticia, el Tribunal Superior desatiende su inherente función tutelar, de principal guardián del bienestar del incapaz, que debe ejercer motu proprio (12) y aun en ausen-cia de petición —y aquí hay una olvidada— para proteger los intereses, podríamos decir, la subsistencia, del incapaci-tado.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García está conforme y además emitió opinión concurrente, a la que se une el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Rebollo López no participó en la decisión.
-O—

 Titulada Estipulación sobre Alimentos y Honorarios de Abogado.


(2) El recurrente informa en la Solicitud de revisión —pero no es hecho acep-tado— que los únicos bienes gananciales existentes cuando se divorciaron en 1959 consistían en “5 gaveteros de metal mohosos, 10 camas de hierro viejo, una mesa de examen, un gabinete blanco pequeño para medicinas, una mesa de examen, otra pequeña para poner los instrumentos, 3 sillas de cojines, 12 sillas viejas de hierro, un escritorio de caoba y 2 sofás viejos, equipo que se había adquirido hacía ya años”.


 Tiene 80 años de edad, se desligó de su práctica de la medicina hace años.


 En su solicitud de revisión la sociedad conyugal recurrente informa como $100,000 el importe total de la sentencia.


De irrealidad adolece este pleito entre personas cuya edad y pobre con-dición física —uno de ellos declarado incapaz— lleva al juez sentenciador a seña-lar la deficiencia en la identificación de áreas de controversia porque “ni una parte ni la otra podrían declarar al respecto debido a su estado de salud”. (S., pág. 10.)


 J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1970, T. 4, Vol. 2, págs. 339-340.


Puig Brutau, op. cit., pág. 340.


J. M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1973, T. 12, pág. 1205.


 J. Castán Tobeñas, Derecho Civil Español, Común y Foral, lOma ed., Madrid, Ed. Reus, 1963, T. 1, Vol. 2, pág. 843.


Q. M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. 32, Vol. 2, pág. 834. Scaevola, como Castán, ve en la abreviación del término prescriptivo, propó-sito de evitar el empobrecimiento de los deudores que podría devenir de la exigen-cia del importe de los créditos correspondientes a un mayor número de años o períodos, y efecto de presunción de abandono o renuncia deducible de su no recla-mación durante un tiempo relativamente excesivo, en relación con aquella bre-vedad impuesta. Ibid., págs. 833-834.


 Op. cit, T. 32, Vol. 2, pág. 837.


 “La jurisprudencia ha destacado el papel del Juez como órgano de la tu-tela, declarando que al Juez de primera instancia ha encomendado la ley la misión de hacer en pro del sujeto a tutela todo lo que por error, incuria o mala fe deje de realizar o indebidamente lleve a efecto el [tutor] (res. de 3 de mayo de 1946 y sent, de 2 de julio de 1963); y que la intervención judicial reviste un carácter activo, pudiendo ser ejercitada por iniciativa propia en defensa de las personas necesita-das de protección tutelar, sin que en su actuación ad tuendum se hallen los tribu-nales subordinados necesariamente a la solicitud de parte (sent, de 5 marzo de 1947).
“En este sentido, Bofarull proclama que ‘es digna de elogio la perseverante labor llevada a cabo por los Tribunales, especialmente el Supremo de Justicia, con sus resoluciones en la materia, para hacer eficiente la presencia e intervención de la autoridad judicial en la vida del organismo tutelar’.” J. Castán Tobeñas, Dere-cho Civil Español, Común y Foral, 8va ed., Madrid, Ed. Reus, 1966, T. 5, Vol. 2, pág. 287.